Citation Nr: 0810165	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-21 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether an overpayment of pension benefits in the amount of 
$1,083.34 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that overpayment of pension benefits had been 
received by the veteran.  The veteran disagreed and contested 
the validity of the debt.  

The veteran has also requested a waiver of the overpayment 
and was previously notified that action could not be taken 
until the dispute on the validity of the debt was resolved or 
withdrawn.  As discussed in this decision, a determination is 
made on the validity of the debt.  Thus, the request for a 
waiver of the overpayment is referred to the RO for 
consideration by the Committee on Waivers 


FINDINGS OF FACT

1.  In May 1994, the veteran had been awarded disability 
pension benefits for himself and his dependents to include a 
spouse and children.  

2.  In December 2002, the veteran notified VA that he and his 
wife were separated and he would like her to be removed from 
his award.

2.  An income tax provider notified VA in February 2004 that 
the veteran and his wife had not lived together during the 
entire year of 2003.  His wife had worked and had earned 
income. 

3.  After receipt of additional information from the veteran, 
he was advised in April 2004 that his wife had been removed 
from his award effective November 23, 2002.     

4.  The veteran was notified that he had received an 
overpayment of pension benefits in the amount of $1,083.34.


CONCLUSION OF LAW

The overpayment of pension benefits in the amount of 
$1,083.34 was properly created.  38 U.S.C.A. §§ 1506, 1521 
(West 2002); 38 C.F.R. §§ 1.911, 3.660 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim of overpayment of VA benefits 
under Chapter 53 and the VCAA provisions are relevant to a 
different chapter of title 38, i.e., Chapter 51.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  In Barger, the 
Court observed that the statute pertaining to this claim 
contains its own notice provisions.  The regulation based on 
the statute requires that, when a debt results from an 
individual's participation in a benefits program, the 
individual must be informed of the exact amount of the debt 
and the collection methods to be employed.  See 38 C.F.R. 
§ 1.911(d).  The individual must also be notified of his or 
her rights and remedies, specifically, that he may informally 
dispute the debt or the amount of the debt; that he may 
request a waiver; that he may request a hearing; and that he 
may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).

This information was provided the veteran in a notice letter 
dated in April 2004 and January 2005, a statement of the case 
issued in July 2005, and a supplemental statement of the case 
issued in September 2006.  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in a supplemental statement of the case 
issued in February 2007.  The veteran also presented 
testimony at a personal hearing at the RO in July 2005.  The 
veteran has not referred to any additional, unobtained, 
relevant, available evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  

The issue before the Board is whether an overpayment of 
pension benefits in the amount of $1,083.34 was properly 
created.  The veteran contends that he notified VA in writing 
of the change of a dependent at every step along the way.  He 
felt that based on him doing what he was required to do, the 
action of creating an overpayment was wrong. 

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service and nonservice- connected 
disability.  See 38 U.S.C.A. § 1521.

The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances.  The maximum 
annual pension rate (MAPR) is adjusted from year to year.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

The Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, his spouse, and children.  In 
determining the veteran's countable annual family income for 
purposes of improved pension benefits, payments of any kind 
from any source shall be counted as income during the twelve-
month annualization period in which received, unless 
specifically excluded.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 
3.271, 3.272.  

In a rating decision in May 1994 entitlement to non-service 
connected disability pension on an extraschedular basis was 
granted.  He was awarded disability pension benefits for 
himself and his dependents to include a spouse and children 
and notified of the amount and the effective date of the 
award.  On multiple occasions when the veteran was notified 
of the award based on countable income, he was also notified 
that he must immediately notify VA if there was any change in 
the number or status of his dependents.  Failure to tell VA 
immediately of a dependency change would result in an 
overpayment which must be repaid.  

In June 2002 he was notified of his monthly benefits which 
included additional benefits for his spouse and children.  He 
was to let VA know right away if there was any change in the 
status of his dependents to include if he and his spouse 
separated.  

In January 2008, the veteran submitted a copy of a statement 
date stamped as received in December 2002 at the New Orleans 
RO wherein the veteran informed the DVA that he and his wife 
were separated.  She no longer lived at the home address but 
he and his three children still lived there.  He stated where 
his wife was employed and that she began work on November 23, 
2002.  He wrote "I would like for her to be remove from my 
award".    

In February 2004, an income tax preparer at an Income Tax 
Return Service wrote to VA with information that the veteran 
had not lived in the same household with his wife for the 
entire year of 2003.  His wife worked and received the earned 
income credit on her wages.  The veteran's only income for 
the year was his veteran's pension.  

In April 2004, based on the letter from the income tax 
preparer that the veteran did not live with his wife during 
2003 and that his wife had received earned income during 
2003, the RO requested more information from the veteran to 
decide if he had been paid the correct benefit rate and would 
continue to be entitled to pension benefits in the future.  
The veteran responded in April 2004 that he had reported that 
his wife was employed and where she was working.  He stated 
that she began work on November 23, 2002.  He further stated 
"[a]lso I request for her to be remove from my award at that 
time."  He reported that they separated in the month of 
August 2002 and were still separated.  He wrote that he had 
received a letter from the DVA stating that his benefit would 
stay the same.  

In April 2004, the veteran was advised that his spouse was 
removed from his award effective November 23, 2002, and 
because of this change he had been paid too much.  He would 
be told the amount he was overpaid and how he could repay the 
debt.  

In June 2004 the veteran wrote that he had been notified of 
an overpayment of $1,083.34 and felt that he did not owe the 
DVA any money.  He also wanted to know why money had been 
deducted from his June 2004 benefit as there was no 
overpayment.  

In July 2004 the veteran reported that he and his wife had 
separated in October 2002.  

The veteran was notified in January 2005 how the overpayment 
was created.  The veteran responded that he did ask the VA to 
remove his spouse from his award on November 23, 2002.  They 
were separated in the month of August.  He noted that the 
award adjustment action was processed on April 28, 2004.  He 
stated that he was not responsible for the VA adjustment 
action.  

The veteran testified at the RO in July 2005 regarding the 
dependency situation with his children.  He also stated he 
was having mortgage problems.  Although he subsequently 
submitted documents regarding foreclosure, in later 
correspondence he indicated that this problem had been 
resolved.  

Based on the foregoing, the Board finds that the overpayment 
in the amount of $1,083.34 was properly created.  The veteran 
has reported that he and his wife were separated, that she 
was working, and had earned income beginning in November 
2002, and was to be removed from his award.  Because his 
spouse was no longer a dependent, the veteran received VA 
benefit payments in excess of the amount to which he was 
entitled.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962 (the 
term "overpayment" refers to benefit payments made to a 
beneficiary in excess of the amount to which such beneficiary 
is entitled).  Since an overpayment creates a debt to the 
government which the beneficiary is required to repay, the 
Board finds that the debt was properly created.

It appears that the veteran's only argument is that he was 
not at fault for creating the debt, as he properly notified 
VA that he and his wife had separated, that she had earned 
income, and that she was to be removed from his award.  
Although we acknowledge that he apparently notified the RO in 
December 2002 of this change in dependent status, he 
apparently continued to receive checks in the same amount and 
there is no indication that he questioned why the benefit 
amount had not changed.  However, in finding that the 
overpayment was properly created, the Board is not intimating 
any opinion as to the "fault" or responsibility for the 
creation of the debt, as that question goes to the issue of 
entitlement to waiver of recovery of the overpayment, which 
the veteran has also requested and as noted above has been 
referred to the RO for consideration by the Committee on 
Waivers.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2007).


ORDER

An overpayment of non-service connected disability pension 
benefits in the amount of $1, 083.34 was properly created.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


